Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments, filed November 14, 2022, have been entered. Claim 1 has been amended. Claim 1 is currently pending in the application. 
Applicant argues, on page 3 of Applicant’s remarks, that the previously cited prior art of Bair (U.S. Patent No. 4,989,280), as cited in the previous rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in view of Pope-Brown (U.S. Patent No. 6,802,093), does not disclose the newly amended subject matter of the horizontal support having multiple sections, and at least one of the multiple sections is unhingable. However, upon further review, Examiner respectfully disagrees. As show in Figure 2 of Bair, which depicts the actuated position of the bed of Bair, sections 34 and 38 remain flat while the head section 36 is raised to allow a user to sit in a relatively upright position. Moreover, Figures 10-14, which depict the deployment of bedpan 52, show the center section in a lowered, flat position, such that the bed pan may rest on a flat surface below a user.
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bair (U.S. Patent No. 4,989,280).
Regarding claim 1, Bair discloses a system (shown in Figures 1-2) comprising: at least one mattress 22 with at least one inflated cushion 24 on at least one horizontal support (Figure 1, Col. 3, lines 14-50, and see annotated Figure 2, below); wherein the horizontal support has multiple sections 34, 36, 38, and at least one of the multiple sections 34 and 38 is unhingable (Figures 2, and 10-14 where, in the actuated position, sections 34 and 38 remain flat so as to allow bedpan 52 to be moved into position on center section 38); at least two vertical supports for supporting the at least one mattress 22 (see annotated Figure 2, below); at least one container 52 (Figure 10-15 and Col. 4, line 43-Col. 5, line 12); and at least one element 20 comprising motors 78, 96, and 110 configured to guide the at least one container 52 with respect to the mattress 22 (Figures 1-2, 10-15, 25, and 27, Col. 4, line 43-Col. 5, line 12, Col. 5, line 57-Col. 6, line 15, and Col. 6, line 66-Col. 7, line 19).

    PNG
    media_image1.png
    287
    404
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bair in view of Pope-Brown (U.S. Patent No. 6,802,093).
Regarding claim 1, Bair discloses a system (shown in Figures 1-2) comprising:  at least one mattress 22 with at least one inflated cushion 24 on at least one horizontal support (Figure 1, Col. 3, lines 14-50, and see annotated Figure 2, above); wherein the horizontal support has multiple sections 34, 36, 38, and at least one of the multiple sections 34 and 38 is unhingable (Figures 2, and 10-14 where, in the actuated position, sections 34 and 38 remain flat so as to allow bedpan 52 to be moved into position on center section 38); at least two vertical supports for supporting the at least one mattress 22 (see annotated Figure 2, above); at least one container 52 (Figure 10-15 and Col. 4, line 43-Col. 5, line 12); and at least one element 20 comprising motors 78, 96, and 110 configured to guide the at least one container 52 with respect to the mattress 22 (Figures 1-2, 10-15, 25, and 27, Col. 4, line 43-Col. 5, line 12, Col. 5, line 57-Col. 6, line 15, and Col. 6, line 66-Col. 7, line 19).
To the extent it may be argued that Bair does not sufficiently discloses vertical supports, it would nevertheless be obvious as set forth below.
Pope-Brown teaches at least two vertical supports 34, 33, and 54 for supporting the at least one mattress 12 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Bair with at least two vertical supports for supporting the at least one mattress, as taught by Pope-Brown, as the vertical supports of Pope-Brown aid in raising the mattress to a desired vertical height to aid a user in getting in and out of bed (Figure 1 and Col. 5, lines 22-38) and allow for the attachment of castors 54 to make moving the bed between rooms or to a different position within the same room easier (Col. 6, lines 5-9).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673